Citation Nr: 0925887	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-03 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine, from February 27, 2003 to December 16, 2008.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine, from December 17, 2008.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from February 1959 to March 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decisions of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for degenerative disc disease of the lumbosacral 
spine, and assigned a 10 percent rating from February 27, 
2003.  The Board remanded this case in February 2007.  In a 
January 2009 rating decision, the disability rating was 
increased to 20 percent effective from December 17, 2008.

Even though the disability rating was increased, the United 
States Court of Appeals for Veterans Claims ("the Court") has 
held that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of a 
higher rating remains in appellate status.


FINDINGS OF FACT

1.  For the period from February 27, 2003 until September 26, 
2003, service-connected degenerative disc disease of the 
lumbosacral spine is manifested by objective findings of 
moderate limitation of motion on extension and lateral 
flexion. 

2.  From September 26, 2003 until December 16, 2008, service-
connected degenerative disc disease of the lumbosacral spine 
is manifested by objective findings of moderate limitation of 
motion on extension and lateral flexion.  

3.  From December 17, 2008 onward, service-connected 
degenerative disc disease of the lumbosacral spine is 
manifested by objective findings of moderate limitation of 
motion on flexion, extension, and lateral flexion.  



CONCLUSIONS OF LAW

1.  For the period from February 27, 2003 until December 16, 
2008, the criteria for an initial rating of 20 percent for 
service-connected degenerative disc disease of the 
lumbosacral spine have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Code 5292 (2002).

2.  From December 17, 2008, the criteria for an initial 
rating in excess of 20 percent for service-connected 
degenerative disc disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002); Diagnostic Codes 5235-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A VCAA letter dated in March 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The above-referenced letter informed the claimant 
that additional information or evidence was needed to support 
the initial service connection claim and asked the claimant 
to send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 10 percent disability rating and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB.  (As noted above, the 
disability rating has been increased to 20 percent effective 
December 2008).  Therefore, in accordance with 38 U.S.C.A. 
§§ 5103A and 7105(d), the RO properly issued a statement of 
the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  In 
addition, additional VCAA letters dated in July 2004 and 
March 2007 pertained to the matter of a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, an SOC and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)  
See also Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. 
Ct. Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008).  However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed, have been met.  
Nevertheless, as previously noted, two VCAA letters 
specifically pertinent to the "higher rating" issue were 
sent to the claimant.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
examinations in April 2003. November 2003, July 2004, and in 
December 2008.  38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the service-connected low back disability since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  This case 
was specifically remanded to procure that examination.  This 
examination is adequate as it included a historical review 
and examination.  The examination reports are thorough and 
supported by VA outpatient treatment records.  The 
examination findings address the applicable rating criteria 
and discuss the functional impairment due to the service-
connected disability at issue.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the Veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  But see Hart v. Mansfield, 21 Vet. App. 
505 (2007).  This case involves staged ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Court has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that the schedular criteria for rating the 
spine have been amended during the pendency of the Veteran's 
appeal.  

The Board observes that the schedular criteria for rating 
spine disabilities were amended twice just prior to the date 
of the February 2004 rating decision which granted the 
Veteran's service connection claim.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, were amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  The effective date for 
the initial assigned 10 percent rating was February 27, 2003.  
Thus, the rating criteria effective both before and after 
September 26, 2003 are applicable to the claim.

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
higher rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

However, as the Veteran's claim was pending at the time of 
the second regulatory amendment, he is entitled to the 
application of the criteria most favorable to his claim.  See 
Diorio v. Nicholson, 20 Vet. App. 193, 197 (2006), citing 
Swann v. Brown, 5 Vet. App. 229, 232 (1993) (recognizing that 
where law is amended during pendency of appellant's claim, 
the most favorable version applies), Rodriguez v. Nicholson, 
19 Vet. App. 275, 287 (2005).

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether a higher rating 
is warranted under the "old" criteria at any time; and (2) 
whether a higher rating is warranted under the "new" criteria 
for other disabilities of the thoracolumbar spine at any time 
on or after September 26, 2003.  The effective date of any 
rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).

Under the rating criteria in effect in February 2003, as 
relevant to the lumbar spine, a 100 percent disability rating 
is warranted for residuals of a vertebra fracture with cord 
involvement, bedridden, or requiring long leg braces.  
Residuals of a vertebra fracture without cord involvement, 
but with abnormal mobility requiring a neck brace (jury mast) 
warrants a 60 percent disability evaluation.  In other cases, 
rating is in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Both under ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).

Complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent 
disability rating.  Complete ankylosis of the spine at a 
favorable angle warrants a 60 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5286 (2002).  Favorable 
ankylosis of the lumbar spine warrants a 40 percent rating 
and unfavorable ankylosis of the lumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2002).

Moderate limitation of motion of the lumbar spine warrants a 
20 percent disability rating.  A 40 percent disability rating 
is assigned for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position warrants a 20 percent rating.  Severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion warrants a 40 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

With regard to intervertebral disc syndrome, from September 
23, 2002 to September 26, 2003, intervertebral disc syndrome 
was evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 (the combined rating table) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Using the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months warrants a rating 
of 10 percent. Incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months warrants a rating of 20 percent.  
Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months 
warrants a rating of 30 percent. Incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a rating of 60 percent.  Id.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The new regulations that became effective on September 26, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2008).  As relevant to the thoracolumbar spine, 
the General Formula for Rating the Spine provides that a 10 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent rating requires unfavorable forward flexion of 
the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (3): In exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71, Diagnostic Codes 5235-5243 (2008).

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent. Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disk syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disk syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

Under 38 C.F.R. § 4.124, neuritis, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  Pertinent to the rating of 
neurological conditions, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.  Mild incomplete paralysis of the sciatic nerve, 
sciatic radiculitis warrants a 10 percent rating. Moderate 
incomplete paralysis of the sciatic nerve, sciatic 
radiculitis warrants a 20 percent rating.  38 C.F.R. § 
4.124a, Diagnostic Codes 8520-8620.  


February 27, 2003 until September 26, 2003

In April 2003, the Veteran was afforded a VA examination.  
The Veteran reported having lumbosacral back pain which was 
exacerbated by walking 100 yards.  He indicated that lying 
down reduced the pain.  When he was having a back flare-up, 
he related that he was not able to engage in any type of 
activity.  He reported that repetitive motion caused shooting 
pain, numbness, and tingling in his low back that radiated 
down his left leg to the knee.  He related that his 
activities such as shopping and doing chores were negatively 
impacted.  Physical examination revealed flexion to 80 
degrees, extension to 25 degrees, right and left lateral 
bending to 20 degrees, and right and left lateral rotation to 
70 degrees.  He had no muscle spasms.  He had no pain with 
palpation other than in the very tip of the coccyx area.  
There was no gross back deformity.  The muscles were well-
developed, strength was 5/5, and sensation was intact in the 
sacral area to monofilament.  His gait was within normal 
limits and he was able to walk on his heels and toes and do 
tandem walking.  Proprioception was normal.  He was able to 
perform heel to shin.  He was able to do straight leg raising 
on the left to 80 degrees with no pain and on the right to 90 
degrees with no pain.  He denied having bowel or bladder 
incontinence.  He reported increased pain with coughing and 
sneezing.  He had very diminished pedal pulses and posterior 
tibial pulses, but they were palpable.  X-rays revealed no 
evidence of fracture, subluxation, or dislocation.  There 
were minimal degenerative changes with degenerative disc 
disease at the L1-2 intervertebral space.  The diagnosis was 
lumbosacral spine pain and degenerative disc disease.  

In reviewing this evidence, the Board initial notes that the 
Veteran did not have vertebra fracture or ankylosis.  With 
regard to limitation of motion, while the Veteran 
demonstrated only mild limitation of motion on flexion, his 
motion was moderately limited on extension and lateral 
bending.  In applying the rating criteria, such limitation 
warrants a 20 percent rating under Diagnostic Code 5292 
(2002).  The Board has considered DeLuca factors and finds 
that the Veteran's functional capacity showed movement of the 
spine consistent with moderate limitation.  

A rating in excess of 20 percent was not warranted based on 
lumbosacral strain since the Veteran did not exhibit listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, or 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  Likewise, a rating in excess of 
20 percent was not warranted based on intervertebral disc 
syndrome, as evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities.  Intervertebral disc syndrome was identified at 
the L1-2 intervertebral space.  However, although the Veteran 
complained of some radiating pain down his left leg, on 
examination, there were no neurological manifestations shown 
due to be due to the service-connected lumbar spine 
disability.  Also indicated was that the Veteran did not have 
loss of bowel or bladder control.  In addition, there were no 
episodes of physician-prescribed bed rest.  

Therefore, a 20 percent rating, but no more, was warranted 
for the period of February 27, 2003 until September 26, 2003.


From September 26, 2003 until December 16, 2008

In November 2003, a VA physician opined that the Veteran's 
low back disability was related to service.  

Also, in November 2003, the Veteran was afforded another VA 
examination.  The Veteran reported having severe lumbosacral 
back pain, but no radicular symptoms or leg pain.  He denied 
having gait abnormalities.  He denied having bowel or bladder 
problems.  Physical examination revealed flexion to 90 
degrees, extension to 60 degrees, right and left lateral 
bending to 45 degrees.  He had no pain with midline and 
lumbar palpation, but had some paraspinal left-sided muscle 
tenderness to palpation.  He exhibited a normal gait pattern 
on walking.  This examiner also related the low back 
disability to service.  

Also in November 2003, the Veteran reported having low back 
pain to a private examiner.  The findings were consistent 
with the VA examination.  Again, it was noted that there were 
no problems with bowel or bladder control and there was no 
weakness in the lower extremities.  The Veteran continued 
treatment with this examiner and complaints of low back pain 
were noted through 2005.  It was indicated that there was no 
increased pain with range of motion testing and no radiation 
to the legs.  

In June 2004, the Veteran underwent a magnetic resonance 
imaging (MRI) which revealed multi-level disc disease facet 
arthrosis and some central stenosis with lateral recess 
narrowing at L4-5 as well as right-sided lateral recess and 
foraminal narrowing at L5-S1.  

In July 2004, the Veteran was afforded a VA examination.  The 
Veteran reported increased pain with shooting down the leg.  
The Veteran related that he was taking Vicodan to relieve the 
pain.  He related that he had warmth in the left lumbosacral 
area and tenderness in the lumbosacral area on the left side 
in the sacroiliac joint.  He indicated that he had weakness 
in the left leg, but no stiffness or locking up of the back.  
He stated that his left leg would give out on his once a week 
and he had fallen.  He used no assistive device or walking.  
He also stated that he had numbness.  He had not had any 
hospitalizations, but had reportedly been on bed rest for 4 
weeks during the June to July time period.  

Physical examination revealed flexion to 70 degrees with no 
increase in pain, extension to 25 degrees with no increase in 
pain, right and left lateral bending to 20 degrees, with no 
increase in pain and right and left lateral rotation to 40 
degrees with no increase in pain.  He had no muscle spasms.  
He had pain in the left sacroiliac joint.  There was no gross 
back deformity.  The muscles were well-developed, strength 
was 5/5, and sensation was intact in the sacral area to 
monofilament more so on the right.  Vibratory sensation was 
intact in the feet, more so on the right.  Patella reflexes 
were 2+.  The examiner was unable to elicit Achilles tendon 
reflexes.  The gait was hesitant, but within normal limits.  
He was able to walk on his heels and toes and do tandem 
walking.  Proprioception was normal.  He was able to perform 
heel to shin.  He was able to do straight leg raising on the 
left to 40 degrees with pain and on the right to 40 degrees 
with no pain.  He denied having bowel or bladder 
incontinence.  Left lower extremity strength was 4/5 to 5/5 
with slight giving way.  On the right it was 5/5 with slight 
giving way.  The examiner referred to the prior x-rays.  The 
diagnosis was degenerative joint disease of the lumbosacral 
spine with the Veteran reporting spinal stenosis on MRI.  

In May 2005, a private physician indicated that the Veteran 
had required 1-2 weeks of bed rest.  

Initially, the Board notes that the Veteran did not have 
vertebra fracture or ankylosis.  With regard to limitation of 
motion, while the Veteran demonstrated only mild limitation 
of motion on the November 2003 examination, the July 2004 
examination revealed moderate limitation of motion, 
consistent with the earlier April 2003 examination.  The 
Board does not view the November 2003 examination as an 
improvement or sustained level of higher functioning for the 
Veteran; rather it appears that it reflected temporary 
increased motion in the lumbar spine given the short span 
among all three VA examination reports.  Therefore, the Board 
finds that moderate limitation of motion, but no worse, was 
sustained during this time period.  The Board has considered 
DeLuca factors and finds that the Veteran's functional 
capacity showed movement of the spine consistent with 
moderate limitation.  As such, a 20 percent rating continued 
to be warranted.  

A rating in excess of 20 percent was not warranted based on 
lumbosacral strain since the Veteran did not exhibit listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, or 
abnormal mobility on forced motion.  Diagnostic Code 5295.  
Likewise, a rating in excess of 20 percent was not warranted 
based on intervertebral disc syndrome, as evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities.  Although the Veteran 
again complained of some radiating pain down his left leg, on 
examination, there were no mild neurological manifestations 
shown due to be due to the service-connected lumbar spine 
disability.  Also indicated was that the Veteran did not have 
loss of bowel or bladder control.  

In addition, while there was an objectively undocumented 
episode of reported (by the Veteran) 4 week bed rest in 2004 
as well as an episode of 1-2 week bed rest in 2005, a higher 
rating requires incapacitating episodes (acute signs and 
symptoms requiring bed rest prescribed by a physician and 
treatment by a physician) having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months.  
That was not the case here.  

Under the new changes to the rating schedule for 
intervertebral disc syndrome, a higher rating is warranted 
where there is unfavorable forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.   However, in 
this case, the Veteran's motion exceeds those criteria.  
Therefore, a higher rating is not warranted on that basis.  

Therefore, a 20 percent rating, but no more, was warranted 
for the period of September 26, 2003 until December 17, 2008, 
under Diagnostic Code 5292 (2002).  


From December 17, 2008

On December 17, 2008, the Veteran was afforded a VA 
examination.  The Veteran related that since the last VA 
examination, his pain had increased by three times what it 
had been.  He reported constant achy type of low back pain 
which occasionally radiated down his left leg to his knee, 
but not below.  He indicated that he had daily flare-ups with 
activities and chores.  It was noted that the Veteran was 
taking Morphine or Percocet for pain.  

The Veteran walked with an antalgic gait and had obvious 
difficulty arising out of a chair with low back pain.  On 
examination, there was no kyphotic, lordotic, or obvious 
scoliotic deformity.  He had tenderness to palpation about 
the thoracolumbar paraspinal musculature on both the left and 
the right side, but had no midline tenderness to palpation.  
He was able to forward flex to 60 degrees, but with 
repetitive motion, it decreased to 45-50 degrees.  On 
extension, he was limited to 20 degrees, with pain in the 
last 5 degrees.  It was notable that the Veteran had pain 
throughout the arc of motion coming from flexion to 
extension.  Repetitive motion decreased motion and increased 
pain, fatigue, and weakness.  There was no incoordination.  
In terms of right and left lateral bending, there was much 
less pain and he could go from 0-25 degrees and was limited 
in the final 5 degrees by pain.  Repetitive motion did not 
cause increase in pain, weakness, incoordination, or fatigue.  
On palpation, there was no paraspinal muscle spasm.  Straight 
leg raising was negative.  The Veteran had full sensation to 
light touch and pinprick throughout the T12 through S1 
distributions and had 5/5 strength muscle strength.  He was 
slightly hyperflexic at 2+ in the patellar tendon bilaterally 
and symmetric and his Achilles tendon reflexes were also 2+ 
and symmetric bilaterally.  There was no clonus and there was 
a downgoing Babinski on the feet.  X-rays showed a slight 
loss of normal lumbar lordosis on the lateral film.  There 
was facet joint hypertrophy throughout the upper lumbar spine 
most pronounced at the T12-L1 and L1-L2 areas.  There was 
actually well preserved disc space narrowing at the L1-L2 
level.  The 2004 MRI was also reviewed.  The diagnoses were 
thoracolumbar intervertebral disc degeneration with resultant 
posterior facet joint degeneration and arthritis of the 
lumbar spine; mechanical low back pain with no clinical or 
radiographic studies to support another diagnosis.  

The examiner felt that the Veteran had worsened in that his 
subjective pain had worsened and he had more flare-ups.  
There were no urinary or bowel problems.  In addition, the 
examiner indicated that his neurological complaints were in 
non-anatomic locations and the testing was normal with no 
neurological findings.  The examiner reported that he had not 
experienced incapacitating episodes over the past 12 months.  
The examiner indicated that his motion was well preserved 
despite his increased subjective complaints of pain.  The 
examiner felt that the physical support of the subjective 
complaints of pain were somewhat lacking.  However, there was 
some worsening with repetitive motion.  There was no 
ankylosis.  The examiner specifically stated that there was 
no sciatica.  The examiner noted further that the Veteran 
maintain relatively decent range of motion which he felt had 
not really changed much since his last visit.  He did think 
that there was some worsening with repetition and perhaps 
some increased functional loss during periods of flare-ups or 
increased activity, but he reiterated that this was not 
completely different than what he had at the last visit.  

Again, the Board notes that the Veteran did not have vertebra 
fracture or ankylosis.  With regard to limitation of motion, 
the Veteran exhibited further reduced motion with repetitive 
exercises.  However, the limitation shown was still within 
the moderate range under Diagnostic Code 5292.  The Board has 
considered DeLuca factors and finds that the Veteran's 
functional capacity showed movement of the spine consistent 
with moderate limitation.  As such, a 20 percent rating 
continued to be warranted on that basis.  

A rating in excess of 20 percent was not warranted based on 
lumbosacral strain since the Veteran did not exhibit listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, or 
abnormal mobility on forced motion.  See Diagnostic Code 
5295.  

Likewise, a rating in excess of 20 percent was not warranted 
based on intervertebral disc syndrome, as evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities.  

Although the Veteran again complained of some radiating pain 
down his left leg, on examination, there were no neurological 
manifestations shown due to be due to the service-connected 
lumbar spine disability.  The examiner specifically stated 
that the Veteran did not have sciatica.  Also indicated was 
that the Veteran did not have loss of bowel or bladder 
control.  

In addition, the examiner indicated that the Veteran had not 
had incapacitating episodes.  Further, the Veteran did not 
exhibit unfavorable forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  The examiner indicated that the 
Veteran had worsened, but his subjective complaints exceeded 
his objective manifestations.  The Board acknowledges the 
reported increase in severity.  Nevertheless, even 
considering DeLuca, the Veteran does not meet the criteria 
for a higher rating, for the reasons previously stated.  
Therefore, a higher rating is not warranted.  

Therefore, a rating in excess of 20 percent is not warranted 
for the period from December 17, 2008 onward.  


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the evidence supports a higher rating of 20 
percent under Diagnostic Code 5292 (2002) prior to December 
17, 2008, but the preponderance of the evidence is against a 
rating in excess of 20 percent from December 17, 2008.

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  

Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's lumbar 
spine with the established criteria found in the rating 
schedule for that disability shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability beyond that expected for a 
20 percent rating.  The record indicates that receipt of 
Social Security Administration benefits on the basis of 
arteriosclerotic heart disease and cervical spine stenosis.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is no credible evidence in the record to 
indicate that this service-connected disability on appeal 
causes impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence in this case 
does not show is that manifestations of the Veteran's 
service-connected disability have resulted in unusual 
disability or impairment that have rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.




ORDER

Entitlement to an initial 20 percent rating for degenerative 
disc disease of the lumbosacral spine, from February 27, 2003 
to December 16, 2008 is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbosacral spine, from 
December 17, 2008 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


